UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6064


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:03-cr-00351-CCB-4; 1:08-cv-01723-CCB)


Submitted:   September 30, 2013            Decided:   October 3, 2013


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland, for
Appellant.    James G. Warwick, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth         Mitchell,            a    federal        prisoner,         filed    a   28

U.S.C.A. § 2255 (West Supp. 2013) motion contending, in relevant

part, that his trial counsel was unconstitutionally ineffective

in failing to fully convey to him his options to plead guilty.

We   granted     a   certificate            of       appealability         on    this     claim     and

remanded    his      case     to    the      district          court       for    an    evidentiary

hearing.    United States v. Mitchell, 484 F. App’x 744 (4th Cir.

2012) (No. 11-6711).               On remand, the district court found that

counsel had sufficiently informed Mitchell regarding his plea

options,    specifically               an     option          to        plead    guilty        without

cooperation       with      the    Government.                 Mitchell         appeals    for      the

second time.

            To       succeed       on        his          ineffective       assistance          claim,

Mitchell must show that: (1) counsel’s failures fell below an

objective       standard          of        reasonableness,               and     (2)     counsel’s

deficient      performance          was       prejudicial.                 See    Strickland         v.

Washington,       466    U.S.      668,          687       (1984).         The     Supreme      Court

recently       addressed          the        standard          for        showing       ineffective

assistance during the plea bargaining stage in Lafler v. Cooper,

132 S. Ct. 1376 (2012), and Missouri v. Frye, 132 S. Ct. 1399

(2012).     In       Lafler,       the       Supreme         Court       held    that    the     Sixth

Amendment      right     to       counsel            applies       to    the     plea    bargaining

process, and prejudice occurs when, absent deficient advice, the

                                                      2
defendant would have accepted a plea that would have resulted in

a less severe conviction, sentence, or both.                            Lafler, 132 S. Ct.

at 1384-85.       In Frye, the Supreme Court held that a component of

the Sixth     Amendment         right    to     counsel        in     the   plea    bargaining

context is that counsel has a duty to communicate any offers

from the Government to his client.                           Frye, 132 S. Ct. at 1408.

We review the district court’s conclusions of law de novo and

its    findings     of     fact    for       clear       error.         United      States       v.

Nicholson, 611 F.3d 191, 205 (4th Cir. 2010).

            The     gravamen        of        Mitchell’s         appeal       is      that      the

district court erred in concluding that his counsel communicated

to    Mitchell    that,     in    addition         to    a    plea    agreement         requiring

cooperation, the Government had also offered a plea agreement

without    cooperation.            Mitchell          contends         that,     had     he    been

presented with such an offer, he would have accepted it.                                      After

thoroughly       reviewing       the     record         and    the     transcript        of     the

evidentiary      hearing     held       on    this      specific       issue,      we    find    no

reversible       error     in     the        district         court’s       conclusion        that

Mitchell’s       counsel    adequately          conveyed         to    Mitchell         his   plea

options, including the option to accept a plea agreement without

further cooperation, and that counsel’s representation was not

deficient in this regard.

             Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

                                               3
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                                     AFFIRMED




                                     4